 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDArlingtonHotel Company,Inc.andInternationalLadies'GarmentWorkers Union,AFL-CIO.Case 26-CA-1072916 January 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 11 March 1985 Administrative Law JudgeRichard J. Linton issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respondentfiled an answer to the exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.In agreeingwith the judge's finding that the Re-spondent's discharge of Violet Doll did not violateSection 8(a)(3) of the Act, we rely on the follow-ing factors in addition to the reasons cited by thejudge.The Respondent's food and beverage director,BernardSisman,who was solely responsible for thedecision to terminate Doll, was unaware initially ofthe identity of the waitress who falsified a mealticket during a Sunday brunch.Sisman'swife wit-nessed the incident and reported it to Sisman, butshe was not introduced to the waitress in question.When Sisman initiated the investigation of mealticketswhich resulted in Doll's discharge, he didnot know which waitress was involved and, uponfinding the falsified ticket, had to call Kathy Gray,the Respondent's Venetian Dining Room manager,to find out the waitress' name because only herwaitress number was entered on the check. ThatSisman was unaware a principal union activist wasinvolvedwhen he began the inquiry into theSunday brunch incident supports the Respondent'sassertion that it had a legitimate concern for effi-ciency and internal accounting security and did notsimply seize upon the incident as a means to riditself of Doll.Sisman's recent arrival on the Respondent's man-agement team further supports the Respondent'sposition. Sisman began work as food and beveragedirector approximately a month before Doll's dis-charge.Although waitresses other than Doll mayhave failed properly to write up meal tickets, thereisno evidence that the newly installed Sisman wasaware of any such situation until the Sundaybrunch incident his wife reported, which resultedin his investigation of ticketing procedures, the dis-charge of Doll, and the subsequent tightening up ofthe Respondent's internal accounting system. Simi-larly,while there is evidence that employees guiltyof insubordination and other acts comparable toDoll's falsification of a meal ticket were not dis-charged, the decisions concerning the discipline ofthese employees were made before Sisman's arrivaland therefore cannot serve as evidence that Sismanengaged in disparate treatment when he dischargedDoll.We find that the foregoing factors, together withthose the judge relied on, compel the conclusionthat even if Doll's union activity were a reason forher discharge, the Respondent met its burdenunderWright Line,251NLRB 1083 (1980), anddemonstrated it would have discharged Doll in theabsence of such protected activity.Accordingly, we adopt the judge's dismissal ofthe complaint.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.John H. Goree, Esq.,for the General Counsel.J.Bruce Cross, Esq.,andDonna S. Galchus, Esq. (House,Wallace & Jewell),of Little Rock, Arkansas, for theRespondent.Randall G.Wright, Esq. (Youngdahl & Larrison),of LittleRock, Arkansas, for the Charging Party.DECISIONIThe General Counsel moved to strike certain portions of the Re-spondent's answering brief which she contends are beyond the scope ofthe exceptions and inaccurately characterize the judge's findings. The Re-spondent filed a response in opposition thereto. As we have not relied onthe disputed portions of the Respondent's answering brief in affirming thejudge's findings, we find it unnecessary to pass on the General Counsel'smotion2The Charging Party has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an admmistra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they areincorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findingsSTATEMENT OF THE CASERICHARDJ.LINTON,Administrative Law Judge. Thiscase was tried before me in Hot Springs,Arkansas, onAugust 14-17 and October 10-11, 1984,pursuant to theJune 13, 1984 complaint issued bythe ActingGeneralCounsel(theGeneral Counsel)of the National LaborRelationsBoard through the Regional Director forRegion 26 of the Board.The complaint is based on achargefiledMay 7,1984,and thereafter amended, byInternationalLadies'GarmentWorkersUnion,AFL-CIO (theUnion,theChargingParty,or ILGWU)278 NLRB No. 7 ARLINGTON HOTEL CO.27againstArlingtonHotelCompany, Inc. (Respondent,Hotel, or AHC). IIn the complaint the General Counsel alleges that theRespondent violated Section, 8(a)(1) and (3) of the Actby suspending Violet Doll for 3 days about January 23,and bydischarging her about April 29 because of herunion and other concerted activities.By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Union, andthe Respondent, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a corporation, operates a resort hotel inHot Springs, Arkansas, and during the past 12 months itderived gross revenue exceeding $500,000 from the hoteloperation.During the same period it purchased and re-ceived at its Hot Springs facility goods and materialsvalued in excess of $50,000 directly from points outsidethe State of Arkansas. Respondent admits, and I find,that it is an employer within the meaning of Section 2(2),(6), and (7) of the Act.Il.LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the ILGWU is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's 500-room resort hotel in Hot Springs in-cludes a food and beverage department along with otherguest and customer functions. There is a popular trackfor horse racing in Hot Springs, and the racing seasonoccurs during weeks of mid-February to the end ofApril. Racing season is Respondent's busiest period, andduring racing season AHC's employment swells to about500 employees.2Violet Doll testified that the ILGWU began its orga-nizing campaign at the Hotel in 1981. The Union filed anelection petition on March 19, 1981, and the election washeld on May 29. Challenged ballots were determinative,and the Hotel also filed timely objections. These matterswere resolved by the Regional Director who certifiedthe Union on July 13, 1981. A "technical" refusal-to-bar-gain litigation ensued when the Hotel refused to bargain.On May 18, 1982, the Board sustained the General Coun-sel'sMotion for Summary Judgment that the Hotel's re-fusal to bargain was unlawful.Arlington,HotelCo., 261NLRB 967 (1982), enfd. 712 F.2d 333 (8th Cir. 1983).1,All dates are for 1984 unless otherwise indicated. Although thepleadings do not show that the ILGWU is affiliated with-the AFL-CIO,prior litigation so indicates, as does theNLRB Style Manual,App. 1 at 56(1983).2Citations to the six-volume transcript of testimony are by volume andpage.In the meantime, certain employees of the Hotel en-gaged in a 3-day strike in March 1981 during which Re-spondent hired replacements. Violet Doll was one of thewaitresses (among other classifications) who struck. Af-firming, as modified, Judge Robert A. Gritta's Decisionand Order of August 9, 1982, the Board, by its Decisionand Order dated December 12, 1984, found that Re-spondent violated Section 8(a)(1) and (3) of the Act byrecalling strikers subject to a preference given to strikerreplacements and new hires.ArlingtonHotel Co., 273NLRB 210 (1984).Following the Eighth Circuit's enforcement judgmentof July 8, 1983, the Union and the Hotel, that samemonth, began contract negotiations which, apparently,had not concluded by the beginning of the instant hear-ing.Violet Doll has been active for the Union from the be-ginning of the organizing campaign. As previously noted,she was one of the strikers, and she testified before Ad-ministrative Law Judge Gritta at the hearing he conduct-ed in December 1981. Doll has been secretary of theLocal from the beginning and was president of the Localfor the last 3 months before her discharge.3 Doll wasone of the employees present when union officials de-manded recognition from Horst Fischer, Respondent'sgeneral manager.When Respondent held a captive-audience meetingwith employees in either February or March 1981 toshow a film and present Hotel's countercampaign posi-tion,Doll stood up and made a speech lasting at least 15minutes in which she informed the 300 to 400 assembledemployees of their statutory right to organize and inwhich she expressed her, reasons concerning why em-ployees should join the Union.4Doll testified that union officials informed her of theJuly 8, 1983 decision by the Eighth Circuit enforcing theBoard's order to bargain. Doll assisted the Union in pass-ing out copies of a leaflet informing employees of courtenforcement of,their Federal right to sit down and nego-tiate a collective-bargaining agreement with Hotel. Some2 days after she helped in distributing the leaflets, Dollwas given a written warning, dated July 13, 1983 (R.Exh. 17), for insubordination concerning the polishing ofsilverware for resetting the tables.5Fired May 1, 1984, Violet Doll had worked a total of7 years for Respondent as a waitress ' in its VenetianDining Room, or VDR. Kathy Gray is the manager ofthe VDR. Before holding that position, Gray was a su-pervisor in the VDR from February 1983 to July 1983,and prior to that she worked as hostess in the VDR.Kathy Gray reports to Bernard Sisman who has beenRespondent's food and beverage (F. & B) director since3The record does not disclose what number the ILGWUhas assignedto the Local.4Although Doll asserted that the meeting occurred around February12, 1981, she also testified that the (March) strike ensued the next day.The period of February-March 1981 i ,close enough for our purposeshere.5The July 13, 1983 warning is outside the 10(b) limitations period, andthere is no complaint allegation concerning itNevertheless, the docu-ment is relevant as part of the background, And in considering the basis onwhich Respondent decided to terminate Violet Doll 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDmid-February 1984. Sisman arrived several weeks beforehis predecessor,- George von Salm, departed.6B. Overview of the Case1.Disciplinary incidentsThe General Counsel alleges that Respondent unlaw-fully suspended Violet Doll on January 23, 1984, and il-legally discharged her on May 1. The suspension inci-dent involves Doll's admitted failure to store the breadbefore leaving work on January 23. Doll was fired forfalsifying a meal ticket by givingmusicianSandy Francisa check for one person at the April 29 Sunday brunchwhen, in fact, three persons received meals.VDR Manager Gray decided that Doll should receiveawrittenwarning over the bread tray incident,7 andF&B Director vol Salm converted the warning into a 3-day suspension. By May I von Salm had been gone amonth,and Sisman wasthe F & B director. It wasSisman who initiated interviews leading to Doll's dis-charge.Beyond hersuspensionand discharge, Doll was in-volved in several other incidents. Although these addi-tional incidents fall outside the 6-month limitation perioddescribed in Section 10(b) of the Act, they may belooked to for whatever light they shed on motivation.Sisman testified that Doll's failure to ticket Francis forall threemealswas serious enough by itself to justifyDoll's discharge.8 However, he testified that he exam-ined and considered Doll's entire personnel file. Person-nelManager Jo Ann Kulaski confirmed that Sisman ex-amined the file after she initially reviewed all the disci-plinary records in it with him by telephone. Sisman fur-ther testified that Doll was terminated over the Sundaybrunch incident and, had that event not happened, Dollwould not have been terminated for anything in the past.As noted, Sisman felt that Doll's conduct on theSunday brunch of April 29 was independently sufficientto justify her discharge. Although Sisman never testi-monially expressed the alternative position that Dollwould have been discharged in any event under theHotel'sprogressive discipline system (PDS),9VDRManager Kathy Gray did undertake to so testify inanswer to a leading question. Gray initially testified thatthe April 29, 1984 incident was the onlyreasonDoll was6The parties stipulated that Sisman arrived February 20, 1984, andthat von Salm departed March 31,1984 Sisman reports to General Man-ager Horst Fischer.'Although the witnesses generally referred to the bread tray, it isclear that edible`bread was on the tray rather than the tray being empty.Gray testified that the tray contained several loaves of different types ofbreads.6 Sisman's answer at 1:31,LL. 12-15, is garbled.It is clear from therecord, and my recollection, that Sisman testified that Doll's failure tocharge for the third meal was reason enough, by itself, to justify her dis-charge9Concerning Doll's discharge, the record does not contain the usualform labeled "Employee Disciplinary Record." However, two filedmemos from Sisman were received The first, with five short paragraphs,is dated May 1, 1984 (G C Exh 26a). The second, dated May 8, 1984,containsmore information Its penultimate paragraph contains a state-ment that Sisman and Personnel Manager Kulaski reviewed Doll's file,"and it was evident by the information contained therein that this inci-dent mentioned above was grounds for termination " (G C. Exh 26b).discharged, and that, although the Sunday brunch eventwas Doll's fourth disciplinary action, the decision wasmade solely on what Doll had done on April 29. Sismanmade the discharge decision, and the record containslittledecisionalbasisforGray's assertion thatDollwould have been discharged in any event under Re-spondent's PDS because the April 29 event was Doll'sfourth disciplinary incident. k0As just noted, one expression by Sisman on the matteriscontained in the quotation from his file memo datedMay 8, 1984.11 Additionally, in his May 31, 1984 pretrialaffidavit, Sisman states at 1-2 (G.C. Exh. 2):Iwould have recommended to Fischer that Doll bedischarged for this incident even if she had not beenin the last step of the progressive disciplinarypolicy. It is pure speculation whether she wouldhave been fired or not. Under the written policy shecouldhavebeenterminatedforthatfalsification/appropriation even if she was not at thelast step of the progressive disciplinary procedure.In view of the foregoing,it isnot at all certain thatDoll would have been discharged in any event under theHotel's progressive disciplinary system. The record con-tainsmore than one example of a deviation from thePDS. It is clear that the Hotel exercises discretion in de-termining what discipline will be imposed on each infrac-tion of its rules or whether any discipline at all will beimposed.Before listing Doll's prior disciplinary events, I shallmake some note here of the Hotel's PDS. The PDS is setforth beginning at page 8 of Respondent's 21-page em-ployee handbook (R. Exhs. 14, 18). Hired by the HotelinNovember 1981, Jo Ann Kulaski worked in the salesdepartment until becoming personnel manager in April1982. Kulaski testified that she wrote the Hotel's employ-ee handboook. Although Kulaski did not give the publi-cation date, the handbook itself shows the printing dateof February 1, 1983, at the bottom of its back cover, andon February 11, 1983, Doll signed an acknowledgmentform reading that she had received a copy of the hand-book and would read and adhere to the policies outlinedin the booklet (R. Exh. 13). Presumably, therefore,copies of the handbook were distributed to employees inearly February 1983.12As set forth in the handbook, the Hotel's PDS con-tains asection for "Standards and Conduct"-beginning atpage 8.The handbook informs employees that the "fol-lowing steps" will be taken if there is any deviation fromtheHotel's rulesand regulations. This is followed by10 Respondent actually seems to have introduced evidence of its PDSmore by way of defense against arguments that Doll's discharge washarsh and unprecedented than on any affirmative effort to demonstratethat Doll, in the alternative, was discharged as the final step under'theHotel's PDS, nonwithstanding the degree of severity of Doll's conduct11Although the charge was filed andserved by mailingon May 7,1984, the return receipt shows that Respondent did not receive its copyuntilMay 9, 198412 This is not to say that some kind of warning system did not predatethe handbook.Indeed,as we shall see, Doll's first disciplinary action,'oc-curring in October 1981, is recorded on a form somewhat different fromthose bearing 1983 or 1984 dates (R Exh 16) ARLINGTON HOTEL CO.29four numbered steps. Step 1 calls for a "verbal" (oral,apparently) warning. Step 2 calls for a written warningon a second occasion of misconduct. A second writtenwarning is issued under step 3 on a subsequent infractionof the Hotel's rules. To this point the steps are clearenough. Step 4, however, is ambiguous. It reads:Any other deviations from the rules will warrant athirdwrittenwarning with a probable suspensionand a possible termination, if the misconduct contin-ues.One may ask (1) whether a third written warning(being a fourth incident) is independent of the balance ofstep 4, so that asuspensionor discharge would not beimposed until a fifth incident, or (2) whether a suspen-sion accompanies any third written warning with termi-nation being possible only if the misconduct continues toa fifth incident.' 3Kulaski, it appears, adopts the first interpretation, thatthe third written warning (for the fourth incident) is in-dependent, and that suspension or termination may beimposed for the fifth infraction. However, Gray clearlycounted the April 29 Sunday brunch as the fourth inci-dent and fourth reprimand. Sisman's testimony is ratherambiguous on the point, but his position seemed to bethe same as Gray's. Gray listed Doll's three previouswarnings as occurring in July 1983 for insubordination(R. Exh. 17), August 1983 for tardiness (G.C. Exh. 22a),andJanuary 1984 for failure to store the bread at the endof her shift (G.C. Exh. 25a,c).14 All three are writtenwarnings.A substantial portion of the record evidence is con-cerned with a warning which Gray gave Doll on Octo-ber 3, 1983, for insubordination over Doll's allegedly re-fusing "a direct order" to secure some napkins (G.C.Exhs. 24a-b). F & B Director von Salm voided thewarning on October 11 after informing Doll that shewould be suspended over any future incident (G.C. Exh.23).Although Respondent did not count this voidedwarning asone of the prior warnings, the incident waslitigated because of the General Counsel's desire to showanimus through the event. Recognizing that any warningoccurring before November 7, 1983, falls outside the stat-utory limitation period, the General Counsel assertedthat he was seeking only to explore the backgroundevents in order to show that Respondent was unlawfullymotivated when it suspended Doll in January 1984 andwhen it fired her on May 1. He expressly stated that hewas not seeking any remedial removal of the prior warn-ings,and it is clear that he does not seek to amend thecomplaint respecting the prior warnings.The General Counsel's expressed desire was to inquireinto the four incidents leading up to Doll's discharge andon which Respondent relied as part of its PDS.15 As Re-spondent did not expressly rely on the voided warning ofOctober 1983,it isunclear whether the General Counselrealized such fact at the point in the hearing when webegan exploring the subject of the napkins (the October1983 incident). In any event, a large amount of evidencewas elicited on the napkins incident.During her testimony Personnel Manager Kulaski dis-closed that Doll's personnel folder contained a warningissued to Doll on October 8, 1981 (R. Exh. 16). Al-though the form of this 1981 document differs somewhatfrom the 1983 and 1984 items, it is substantially similar.Doll allegedly "Refused tosign"thedisciplinarynotice.ls In essencethe form asserts that one PatsyDaugherty warned Doll for causing a "violent argu-ment" over a tableassignmentby Daugherty, and by "de-fying my authority" and "yelling at me" in the process(R. Exh. 16).On May 1, 1984, therefore, Doll's personnel file con-tained the following disciplinary actions:17DateIncidentActionSupervisor10-8-81TableWrittenPatsy Daughertyreassignmentwarning7-13-83InsubordinationWrittenKathy Grayin resettingwarningtable8-13-83Tardy 30mins.WrittenKathy Graywithoutwarningcalling10-3-83Insubordination:WrittenKathy GrayRefusingtowarningget napkins(Warningvoided byvon Salm10-11-83)1-23-84Bread traySuspensionKathy Gray/vonSalm5-1-84Brunch ticketDischargedBernard SismanAs we have seen, Gray did not count the October 8,1981 item. This was because she apparently had not ex-aminedDoll's personnel file.Gray testified that shekeeps track of the warnings which sheissues.For somereason Sisman'scount was the same as Gray's eventhough Sisman and Kulaski, as already noted, wentthrough Doll's entire file.Earlier I began a description of the PDS. Followingthe fourth step, ranging from warning to discharge, thereappear sections 'A and B. The preamble for section A in-cludes a statement advising that commission of any of 12enumerated acts will be considered "just cause for imme-13 In practice the Hotel does not count warnings by each category, forwarnings of different infractions are addedMoreover, in his May 31,1984 pretrial affidavit at 2, Sisman states that warnings are not retired, orpurged from the personnel file, after the passage of time, but are perma-nent records (G C. Exh 2)14Gray misstated in her testimony when asserting that the tardinesswarning occurred in October 1983, for it is clear that the tardy warningissuedAugust 13, 1983 (G C Exh 22a) As we shallsee in a moment, awarning'did issue in October 1983, but it was voidedis The last two incidentsresulting in Doll's suspensionand dischargeare alleged in the complaint The other two warnings fall into the "back-ground"being outsidethe statutory limitation period.16 Each of Doll's disciplinary notices indicates that she refused to sign17 The July 13, 1983 and later documents have boxes to check for rep-rimand, suspension,discharge, and boxes to check showing the reason,such as insubordinationAlthough the October 8, 1981 warning has noboxes, it appears that the incident would have been described as insubor-dination had there been such a box to check. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate suspension and, pending review,DISMISSAL."Item 4 reads in part:4.Theft (unauthorized removal)or misappropriation(unauthorized storage, transfer or utilization) ofguest,employee or hotel property. . . .Section B contains 17 lesser prohibited acts such as ex-cessive, unexcused absenteeism or tardiness(2).Commis-sion of any of the Section B acts will be considered, thepreamble advises, just cause for remedial action "whichcould involve a written reprimand, suspension fromwork without pay for a specified period of time, in theevent of repeated violations of house rules.2.TheHotel's cost accounting systemSandy Francis plays the piano at the Hotel's Sundaybrunches. She began performing in October 1983. An in-dependent contractor,Francis' contract provides, in ad-dition to her fee,that she and any one guest of hers mayreceive complimentarymealsat the Sunday bruncheswhen Francis performs. Gray has not seen the contract,but understands that it, as with that of other musicians,does provide for the two complimentary meals. Incommon terms,Francis is entitled to two free meals atthe Sunday brunch when she performs.Sisman acknowl-edged that from the standpoint of a waitress,the musi-cians get two free meals.On the other hand,one of Sisman's central points issummed up in his testimony:"There is no such thing as afree lunch."18What Sisman meant,as he explained indetail,is that the complimentary meals must be includedin the Hotel's cost-accounting process. He testified thatthere is an accounting procedure for all food eaten, forthe Hotel had to pay for all such items to begin with,and a proper cost-accounting procedure can mean thedifference in whether the Hotel makes a profit. Thus, itismisleading(from the Hotel's standpoint)to say thatanyone can eat free, for there must be an accounting,and this is done by a cost-accounting procedure whichbegins with the check issued by a waitress.VDR Manag-erGray described the correct ticketing procedure awaitressmust follow. Thus, she testified that the ticketsor checks are to be filled out completely by the waitress-es.For a Sunday brunch this means that waitresses are toenter the appropriate data in boxes on the ticket whichcallfor the date, server number, table number, andnumber of persons served(R. Exh. 1).When a musician'such as Sandy Francis sits in thedining room for Sunday brunch with two guests, Graytestified that the ticket should show the above data withthe number of persons being three, the ticket, or check,marked as three buffets, and the amount (price) of threebuffets written on the check. The price for one buffet is$12.31, including tax. Both Sisman and Gray testifiedthat it is the responsibility of the waitress to fill out thecheck correctly. Sisman further testified that the waitress18At p 389 ofAlistair Cooke's America(1973) appears the followingMore often than I care to admit,one of the oldest of Americanchestnuts seemed newly roasted It is that line of the Italian Immi-grant asked to say what forty years of American life had taught him"There is no free lunch "can collect for the tickets, although the Hotel prefersthat on Sundays customers take the checks and pay thecashier because usually Sunday brunches are a busy time.Sandy Francis,Sisman explained,simply signs herchecks, adds the designation "musician," and submits thecheck to the cashier. It is her signature in that capacitywhich indicates her complimentary meal or meals. Thecashier,on receiving a musician's signed check, marksthe ticket off a check control sheet.19From the cashier, the tickets are taken to the frontdesk where Hotel's account posting process occurs. Oneaccount is for"other meals."Sisman explained that the"other meals"category basically is a managerial account.Personal accounts also are maintained at the front deskfor individual musicians, managers, and others. In thegiven example,that of Francis dining at Sunday buffetwith two guests, the appropriate account posting at thefront desk would be: two of the buffet meals would beposted to "other meals" and one meal for $12.31 wouldbe posted to Francis' individual or personal account tobe paid by her later. As Sisman also explained, there isno cumulative meal bank for complimentary meals nottaken by a musician. To attempt to ascertain and recordthe correct information concerning whether and whenthe musician worked and ate would create a big adminis-trative problem, Sisman testified.3.Doll's evaluationsAlthough Gray testified that employees are evaluatedtwice a year, in January and July, the record containsonly six evaluations for Doll.20 They reflect that Dollwas rehired on February 1, 1978 (R. Exhs. 15a, e). AsDoll testified that she had worked at the Hotel for 7years, it is apparent that she had an earlier employmentperiod with the Hotel of a few months. I do not considerthe reports for the truth of the comments contained inthem, but only to show the evaluation record whichSisman reviewed on May 1 when determining what deci-sion to make concerning Doll's Sunday brunch ticketingprocedure on April 29.The first evaluation is a progress report, dated May, 17,1979, and, unlike the other five, is simply a short hand-written memo rather than an evaluation done on a stand-ardized form with blocks to check and spaces in whichto write comments. In this 1979 report, Dorothy Steed2lrates Doll as "good"and comments(R: Exh. 15):Violet is a good waitress, but complains about ev-erything.Nothing suits her. The bus help doesn'tlike to work for her as they cannot please her. Shedoes come on time, but wouldn't come in an extra19 Sisman did not describe the control sheet However, as each ticketbears a different preprinted number, it appears that the control sheet con-tains a list of all check numbers As the checks come through the cashier,the corresponding number on the control sheet is marked in same fash-ionThe control list then shows the numbers which remain outstandingas well as the accounting mark made on the control sheet for each ticket,which has passed through the cashier's stand20 This is not to suggest that there were others not introduced21PersonnelManager Kulaski identified the report and, in this in-stance,Steed's name ARLINGTON HOTEL CO.31day.Violetcan handle a fair amount of guests atonce,but gets excited.Violet'sbeen in the dining room about a year and 8months.Steed does not record whether she discussed her eval-uation with Doll, and Doll did not say during her testi-mony. It is pertinent to note that Steed's evaluation pre-dates the union activity at the Hotel.The next evaluation, by Laverda Hayes, is dated Janu-ary 29, 1982 (R. Exh. l5e). This report comes just shortof 6 months after Doll's August 5, 1981 recall from thestrike.Hayes gives Doll good to excellent marks andrecommends a pay increase for Doll who signed theevaluation without comment.Sixmonths later, on July 31, 1982, Marjorie Blevinssubmitted her evaluation in which she marked all fourcategories (punctuality, job performance, personal ap-pearance, and attitude) as good. Blevins did not add anycomments under any of the categories, and Doll signedwithout making any comment.The next evaluation is by James Travis. He wasGray's predecessor as manager of the VDR. In his Janu-ary 1, 1983 evaluation, Travis marked the boxes for eachof the four categories as "good," and he added a com-ment under each category. Under the category for atti-tude toward guests and fellow employees, Travis wrote(R. Exh. 15c):Violet's attitude is generally good. She does tend tobe a bit temperamental at times with her attitude to-wards her bosses.Doll signed without commenting, and the form reflectsthat she received a pay increase from $2.75 to $2.90 ef-fective February 7, 1983.Doll's last two evaluations are by Kathy Gray. Thefirstof these, being the fifth evaluation of record, isdated June 29, 1983 (R. Exh. 15d). Gray marked theboxes as "good" with the exception of the category forpersonal appearancewhich she marked as excellent.Gray added a comment under each category. Underpunctuality Gray stated that Doll "reports for scheduledshiftusually on time." Under job performance Graywrote, "Usually gives good service to guests-Some-times spends too much time in kitchen." Under personalappearance Gray wrote, "Always neat and clean." Forattitude Gray wrote:'Willing to serve guests. Needs to be more receptiveto new ideas & methods. Needs improvement in at-titude toward fellow employees.Doll signed and added her own comment: "I have avery good attitude. I disagree with #4 & 2."Ithappens that about March 1983, while she wasVDR supervisor, and before she became VDR manager,Gray decided to rotate the table assignments in the VDRto equalize the earnings opportunities of the waitresses.Previously the table assignments, except for a briefperiod of about 2 months from early October to aboutDecember 1981 under Patsy Daugherty,22 were by se-niority.The best stations were 1, 2, and 3 because theyhad tables by and near the windows where the customerswanted to be seated.23 The most senior person wasFrank- oast name not identified in the record) who hadbeen a waiter for 20 years. He had station 2, the,pre-ferred location.Doll testified that it had taken her 3years to work up to one of the stations with windowtables from Station 5 which was in the worst location.At that time Doll, who ranked third in senioritybehind waiter Frank and waitress Marie Halpain, hadstation I because Halpain preferred station 3. Frank hadstation 2 in the preferred location.Doll testified that at various times she, as the Union'sspokesperson, presented employee grievances to Grayand other managers.When Marie Halpain and HelenLloyd protested to Doll aboutlosingtheir seniorityrights under Gray's March 1983 rotation formula, Dollpresented this complaint to Gray.24 When Gray rejectedDoll's complaint,25Doll appealed to F & B Managervon Salm. Although Doll initially testified that von Salmsaid he would affirm Gray, it 'is clear, as Gray testifiedand Doll concedes, that von Salm allowed the waitressesto vote on the matter. According to Doll, the new wait-resses outvoted their more senior colleagues and chosethe rotation method. Doll testified that rotation of thestations was still the method as of her termination over ayear later.Returning now to Gray's attitude evaluation, that Dollneeds to be more receptive to new ideas and methods, Inote that Gray repeated the "good" rating which Dollhad always received for that category. It is possible thatGray's comment (about needing to be more receptive tonew ideas and methods) had a negative impact onSisman when he reviewed Doll's file on May 1, 1984.Thus, Sisman testified that in reviewing Doll's file hefound what appeared to be:A disruptive type of individual, a freelance type ofindividual, one who chose to take her own actions,make her own determinations as to how, you know,whether she would follow supervision or shewouldn't follow supervision. I felt that in itself wasvery relative to the incident that happened, the fal-22At that time Doll protested the change to Daugherty so vigorouslythat Daugherty, as noted earlier, gave her the warning (R Exh 16) dated10-8-81.22 A diagram of the current arrangement is in evidence (R Exh 32).Although the present arrangement differs somewhat from its 1981 config-uration, it apparently is approximately the same concerning location. I donot credit Gray, who unpersuasively, testified that no station is 'betterthan any other. In addition to the demeanor factor, I note that Gray'sconceded reason for switching to a rotation basis for station assignmentswas to provide the waitresses with an opportunity for equal earnings Ofcourse, the waitresses rely on tips to boost their pay.24 The record does not reflect whether waiter Frank had retired by1983 and whether the most senior waitresses were, or included,' Doll,Halpain, and Lloyd. Doll did testify that she was one of the more seniorwaitresses in the VDR25Gray testified that Doll reacted to the reassignment by cursing,slamming drawers, and disturbing waitresses and guests from 6 a in to 2p in Doll concedes that she was angry at the 1981 change by Daugherty.She no doubt felt similarly about Gray's decision 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDsifying of the check, which was totally an independ-ent decision on her part.Of course, by acting as spokesperson for the Unionand bargaining unit waitresses,Doll was engaged in pro-tected concerted activities when she protested Gray'sunilateral change of the seniority system of table assign-ments.26Doll's final appraisal reflects that she was evaluated onJanuary 23, 1984 (R. Exh. 15a). The question of theexact date is unsettled, for it is the same date that Grayarrived at noon. Doll had left shortly after 11 a.m. fol-lowing closing of the VDR.27 As already noted, Dollwas suspended later that week for failing to put away thebread tray before leaving the morning of Monday, Janu-ary 23. Grayherselfwas uncertain regarding the se-quence,and Doll was not asked about 'the sequence. Thequestion of the exact date of either the evaluation or thewarning does not appear to be a material issue.Accord-ingly,I shall not seek to resolve it.On this final evaluation, Gray gave Doll reduced rat-ings in the boxes. There are three columns with boxes.One column is for "Excellent," the second for "Good,"and the third for "Poor." Gray marked punctuality asgood. For job performance sheentered a mark betweenthe good and poor rating. For personal appearance sheratedDoll good, down from the excellent rating of 6months earlier. For attitude Gray first rated Doll aspoor, but crossed that mark out and then entered a markbetween, the, poor and good boxes. For her commentunder punctuality, Gray wrote that Doll was'occasional-ly 5 to 10 minutes late but "never fails to report." Underjob performance Gray, wrote that Doll knows her dutiesbut sometimes gets in a rush and forgets. Gray thenadded that Doll "Cannot handle full station during a lacarte because she watches food cook in kitchen." For thepersonal appearance category Gray wrote that Doll "haslately been coming to work with hair in her face, how-ever, on weekends her hair is nice, neat uniform, pol-ished shoes."For the fourth category of attitude toward guests andfellow' employees,Gray wrote: "Has difficulty gettingalong with others; has hard time accepting new ideas &procedures."Doll signed this evaluation,and added her own remarkunderGray's comment about attitude: "Only whenpeople are nasty to me 1st."4.CredibilityresolutionsIn making my credibility resolutions, I first have cred-ited the testimony of Sandy Francis. Although Franciswas called as a witness by the General Counsel, she gavecertain testimony which either contradicts or otherwiseundermines that given by Doll in such critical aspects ofthe case as to demonstrate that Doll was being less than26 The complaint contains no refusal-to-bargain allegation concerningGray's changing table assignments from a semonty-based system to rota-tion method Colloquy at the hearing indicates that the General Counselwas not aware of the change until late in the hearing27As a VDR waitress, Doll worked 6 days a week, 6 a in to 12 noonduring racing season, and 6 30 a.m. to 11 a.m during the rest of the year.For Sunday brunch the waitresses apparently worked until about 2 p incandid as a witnessbefore me. Accordingly,I have beenheavily influenced by thisin making other resolutions ad-verseto Doll.At thesame time I must notethat Sisman and Graydid not appear to be candidin all respects either.Indeed,but for the testimony of Francis, my findings could wellhave been the other way.-C.Discussion1.Background incidentsa.Warningof October 8, 1981In this written warning to Doll, Patsy Daugherty de-scribed'the event as (R. Exh. 16):Violetcaused a violent argument today withHoward over table'assignment,defying my author-ity on assignment&yelling at me also & telling meshe had seniority it should be her way.In the section for improvement expected,Daughertywrote that Doll must control her temper on the floor toavoid upsettingemployeesand guests.As already noted, Doll wasprotesting because Daugh-erty had decided to rotate table assignments rather thanhave them assigned based on seniority.Doll denied thatshe engaged in a violent argument with Daugherty. I donot credit Doll, and I find that she did yell at Daughertyinmaking her protest.This apparently occurred in thepresence of other employees, although I make no findingthat there were customers present. There is no evidencethatDaugherty made this change because of the unionactivities of Doll or any other employee.b.Warningof July 13, 1983The July13, 1983 warning potentially reflects retalia-tion against Doll, for it closely follows her distribution ofunion literature regarding the decision of the Eighth Cir-cuit. I credit the Hotel's witnesses on this matter andfind that Doll was issued a warning by Gray because ofDoll's insubordination in resisting an order to wipe thesilverware before placing-it on the tables and not becauseof Doll'sunion activities.Doll initially refused,sayingshe was not paid to do that.However, other waitressesdid so.Eventually Doll complied,but she slammed thesilverware on the tables. This is not the first time Grayhad ever warned anyone for subordination.Thus, therecord reflects that Gray had warned an employee, JerryCochran,in April 1983 for-insubordination.c.Warningof August 13, 1983Grayissued Doll a written warning for being 30 min-utes' tardy on August 13, 1983. Doll asserted at the hear-ing that she was late because her electricity went off,and the General Counselseeksto show disparity by vari-ous time records of others. The records fail to demon-strate disparity,and I-find'thatGrayissued the warningto Doll for the simple reason that Doll was late. More-over, the record reflects that Gray had warned othersfor tardiness on other occasions.I- ARLINGTONHOTEL CO.33d.Warningof October 3, 1983 ,Although Gray's thirdwritten warning,dated October3, 1983,to Doll was voidedby F&B Directorvon Salm8 days later,the record contains a great deal of evidenceconcerning the topic.This isthe warning Gray issued forDoll's alleged insubordination in refusing to get somenapkins from the laundry.On this topic I credit Doll and the General Counsel'switnesses concerning the factsof theevent.Thus, I findthat on October 3, 1983,Gray toldDo1128 to go to thelaundry(downstairs)'and get some fresh napkins for thedining room at a time when busperson Michael Hicks,whose job it was to supply napkins for the dining room,was in the kitchen and available to do the work.I do notcreditGray's versionthatshe issued the order becauseDoll was using a paper napkin in her breadbasket.29Thereiscredible evidencethatGrayon occasion, asshe did in this napkins incident,tendsto bullyDoll. Inone instance,for example,she stood over Doll while re-quiring her to clean up brokenglass.Although Gray hasrequired others to clean up broken glass,she has neverstood over them.Moreover,Graytends to observe Dollmore closely than the other waitresses.However, I findthatGraywas motivated not from union animus, butfrom the personality differences between her and Doll.Graytends to exert her authority.Doll was concernedmorewithsatisfying her customers and maintaining herjob standards than with pleasingGray.Tension resultedfrom this basic difference in their approach toward eachother.When thereis tension between supervisor and sub-ordinate,the wordsof Confuciuscome to mind:30The relation between superiors and inferiors is likethat between the wind and the grass.The grassmust bend whenthe wind blowsacross it.2.Complaint allegationsa.Suspension of January 23, 1984True to his word of October 11, 1983, to Doll, whenDoll's next incident occurred, von ' Salm suspended herfor 3 days without pay beginning January 26, 1984 (G.C.Exh. 25a). This suspension is based on Gray's issuing awritten warning to Doll for her failure to store the breadFor the most part I credit Gray concerning this event,although I also credit certain elements of the GeneralCounsel's evidence.What happened, I find, is that Dolland waitress Sara Garner, who left work together thatday, simply forgot to take care of their final duties. Dollwas to put' away the bread, and Garner was to put awaythe fruit.28 Doll was inthe kitchen to pick up toast to carry to some of the 14customersshe was thenserving.29 It is theresponsibility of the waitress to supply and use cloth nap-kins in thebreadbasket and, if none are available in the dining room, thenthewaitressmust go to the laundry for them The busperson suppliescloth napkins for the dining room, although waitresses may use anyextras from that location.30 As quoted by Judge Thomas A Ricci inMasterson's Food & Drink,267 NLRB 248, 252 (1983) See alsoBartlett,FamiliarQuotations,69-2 (15ed 1980).Of course, Confuciusalso emphasizedthe virtue of justice.At one point that morning there had been a largewater spill and, part of the time, workers cleaned thekitchen ceiling from a scaffold. Doll claimed that theseitems interfered with her access to the bread and that sheso told von Salm who would not listen. Gray testifiedthatDoll did not mention such matters. I find that thewater spill had been cleaned up before the end of Doll'sshift,and that the scaffolding was not blocking heraccess to the bread tray. In short; I find that Doll seizedon these matters as afterthoughts. Accordingly, I shalldismiss the complaint as it pertains to the suspension.b.Discharge of May 1, 1984(1) Sunday brunch of April 29, 1984Patrons at the Sunday brunch do not order from amenu, but fill their own plates from a buffet table andthen sit at a table in the Venetian Dining Room. Duringthe relevant period, the price for Sunday brunch was$12.31, including tax.Waiters and waitresses simply servebeverages, pour coffee, remove plates, issue checks, andsometimescollect if the customer desires to pay themrather than the cashier.On Sunday, April 29, 1984, Sandy Francis performedat the Hotel. Visiting with her that day were two youngmen, one of whom was her son Chuck, 19 years old, andhis friend from, college, Phil Brown. Before they satdown to dine, Francis and the, two-students agreed thatChuck-and Phil would split the cost of the third meal.After Chuck and Phil selected from the buffet, they wereseated at one of the tables being served that day by Doll.Francis knew Doll and also had known' Carol Sisman,Bernard Sisman'swife, for a couple of weeks.3' WhenFrancis completed her piano performance around 1 p.m.,she selected from the buffet and joined Chuck and Phil.Even before Francis joined them, Carol Sisman, whowas not eating,32 satdown at the table with the two stu-dents.During the course of the meal, Francis introducedChuck and Phil to Doll and, on one or more occasionsduring the meal, Francis and Doll, who had become ac-quainted sometime, after Francis began performing at thehotel, engaged in small talk. Toward the end of the meal,and with Doll present, the earlier matter of Chuck andPhil dividing the cost of the third meal was mentioned,as well asthe fact that boys eat a lot. Doll left to serviceother tables, but on her return'she suggested to Francis:"Well, why don't we write this off to other meals? Man-agers do it all the time." Carol Sisman remarked to Doll,"If there is any problem, tell them they were my guests."Francis testified that she thought Doll was referring tosome credit Francis possibly had for second complimen-tarymeals nottaken in the past, but that she, Francis,said nothing and Doll moved on to other tables.Doll testified that Francis in fact said she did not un-derstand or - asked what the term meant, and Doll ex-plained that Francis got two meals free and Doll wouldgive her a check for the other boy. Francis supposedlyaiCarol Sisman did not testify Sisman testified that his wife does notwork at the hotel112Carol Sisman apparently had a cup of coffee. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid she would take care of it, and CarolSisman,eitherthen or later, said that she would take care of it, and thatDoll left the ticket on the table saying that it was okaybecause Francis would take care of it. Doll concedessome uncertainty about what she said.Doll rambled with her version and, in the main, Icredit only that part which is consistent with the testimo-ny of Francis. Carol Sisman later reported this brunchconversation to her husband. Although Carol Sisman didnot testify, Bernard Sisman, the first witness called to thestand, testified that his wife, in her report to him, assert-ed that Francis did ask what Doll meant by "othermeals,"and that Doll basically did not answer.Carol Sisman's hearsay report was not received for thetruth of its contents. Nevertheless, it does tend to sup-portDoll's version that Francis asked and Doll ex-plained, all of which is of no real moment, except forone thing. The significant aspect is the portion of Doll'stestimony that her explanation to Francis included theportion thatFrancis could payfor, in effect, the thirdmeal.This shows that Doll was aware that the hotelneeded to be paid for the third meal.Before going further, I must report the ending scene atthe brunch table. Francis, whom I credit on this point,testified that when Doll returned to leave the check, shesaid, "Better yet, why don't I give you the check." Dollconcedes that at some point she did make that statement.Doll then laid the check on the table by Francis whosigned her name over the title of musician and thereafterleft the check with the cashier.The check, bearing number 153619, reflects, in the ap-propriate places, that on April 29 server number 13, attable 22, served one person who had a buffet at the totalprice of $12.31 (R. Exh. 1). Doll testified that her wait-ressnumber was 13.There is a dispute concerning whether Francis intro-duced Doll and Sisman to each other at the brunch. Intwo pretrial statements, Doll asserts that she was not in-troduced.The first one is the May 9, 1984 statementwhich she gave to the local Arkansas unemploymentoffice (R. Exh. 4). In that one-page statement Doll as-serts that Sisman is a new manager and "I was not ac-quainted with his wife. It would not have made any dif-ference if I had known who she was because I was han-dling Ms. Francis's check the way I always had."The second pretrial statement is Doll's May 15, 1984pretrial affidavit (R. Exh. 2). At the hearing the follow-ing sentences were read to Doll from page 4 of her affi-davit:33Mrs. Sisman joined them at the table while theywere eating. She just had coffee. I did not knowMrs. Sisman at the time and was not introduced toher at that time.Doll testified that her pretrial affidavit was in error,and that in fact Francis had introduced her and CarolSisman at the brunch. Francis denied introducing them atthe Sunday brunch. Francis assumed that everyone onasAs the sentences were read to Doll on the record, Respondent'soffer of the affidavit was rejected and the document was placed in therejected exhibit file.the staff knew 'Sisman'swife, but testified it did notappear at the brunch that they knew each other becauseCarol Sisman "had her back to" Doll and they ex-changed no words.34Doll testified that she realized the error of her pretrialaffidavitwhen, a week or more after having given theaffidavit to a Board agent, she telephoned Francis and,according to Doll, Francis reminded her that she had in-troduced Doll and Carol Sisman at the brunch. Doll-tes-tified that she telephoned Francis to tell her not to feelupset over Doll's discharge, for the discharge was notbecause of Francis but because of other reasons.Although Francis agrees that Doll did telephone her,she gives a different version of these points. Francis,whom.I credit in this matter, testified that a month or soafter the brunch, or about May 29 or later, Doll calledand succeeded in persuading Francis to talk with herlawyer.As part of her appeal to Francis, Doll said:"Sandy, I was only trying to have you not have to payfor that third meal."Although called during the rebuttalstage,Doll wasnot asked about the foregoing testimony of Francis-Thelatter also testified that as Doll's assertion was part ofher persuasion pitch, Francis made no response to thatspecific statement.Finally,Francis,whom I credit on the point, deniessaying anything in the telephone conversation to Dollabout having introduced Doll and Carol Sisman, and shedeniesintroducing them at the table. I therefore find thatwhen she left the check with Francis, Doll was unawarethat the woman seated at the table with Francis and theboys was Carol Sisman.35InDoll's affidavit, the very next sentence followingthe quotation about not being introduced reads, "I foundout later that the lady was Mrs. Sisman." As that sen-tence is properly part of the subject quoted, and highlyrelevant to this overallissue,I shall consider it as beingpart of the evidence received. In this connection I notethat Sisman, as we shall see, concedes that at the first oftwo interviews he held with Doll on May 1, Doll chidedhim for not introducing her to his wife, and that Doll ex-pressed the position that the April 29 brunch had beenthe first occasion for Doll to see Mrs. Sisman.What actually happened, I find, is that between theSunday brunch of April 29 and the first interview ofTuesday,May 1, Doll learned that the woman at thetable with Francis had been CarolSisman.As we haveseen,Gray testified the check should haveshown that three persons ate buffet meals at a unit priceof $12.31, or a total of $36.93. Sisman testified that all34 Of course, the "no exchange" is inconsistent with Francis' testimonythat CarolSisman earlierhad told Doll that if there was any problem onthe ticket to simply tell "them" that Francis and the boys were her,Carol Sisman's, guests The testimony of all the principal witnesses con-tains inconsistenciesNot every inconsistency needs to be, or can be, re-solved. The version I set forth is based on the credited testimony.35Doll's remark that "Managersdo it all the time" clearly caughtCarolSisman's attentionIt is unlikely that Doll would have so remarkedhad she been aware that the woman seated with Francis wasSisman'swifeThere can be no doubt that Sisman, on learning of Doll's remarksfrom his wife, was incensed that Doll had talked about charging meals toa managerial account ARLINGTON HOTEL CO.35three meals should have been listed on the check and thehotel paid $12.31 for the third meal. Under proper cir-cumstances, the check showing three meals would havebeen handled at the front desk by posting Francis' twocomplimentary buffets to the managerial account desig-nated "other meals," and the third meal would have beenposted to Francis' personal account.As part of the Hotel's accounting procedure, all com-plimentary checksmust be initialed (approved) bySisman before they are posted. Sisman testified that hadhe approved this $12.31 check, then the accounting clerkat the front desk would have treated it as a complimenta-ry meal of Francis and posted it to "other meals". Undernormal circumstances, the Hotel not only would havelost $12.31 for the third meal, but there would have beenno cost accounting (showing expense to the Hotel andcompensation to the musician) for the two complimenta-ry meals.Normal events did not prevail here because Sisman,having been alerted by his wife about the Sunday brunchconversation between Francis and Doll, was on the look-out for the check. Had it not been for CarolSisman'sreport to him, Sisman admittedly would not have been atallsuspiciousabout the check.36 Indeed, in goingthrough the stack of complimentary checks and invoiceshe has to approve, Sisman erroneously initialed thischeck before realizing that it was the.one he was lookingfor.However, Sisman saw the check, observed that it ac-counted and charged, for only one meal, and pulled thecheck.Sisman suggested that he was looking for a checksigned by Sandy Francis.As earlier noted, the waitress isidentified on the check by number, not by name. Doll'snumber was 13, and that is the number on the check (R.Exh. 1). Sisman then called Gray and inquired whichwaitresswas 13. On being told by Gray that it wasVioletDoll, he instructed Gray to bring Doll to hisoffice to discuss a problem. About 5 minutes later Dollarrived at Sisman's office.Before discussing the discharge interview, we need toconsider some background for Doll's version of why shewrote the check as she did. First of all, Doll concedesthat several years ago the then food and beverage man-ager,whose name she could not recall, not only told thestaff that ,a check would always be given to employeeswho eat, but explained that this was necessary for ac-counting purposes, tax reasons, and to assist the Hotel inascertaining its, profit and loss.Gray also testified thatthis has, been a'', standing rule for years, and that a formerfood and beverage manager named Heinz Graf-Polke(spelling per Hotel's br. at 5) had issued a detailed memoon the subject. The memo was not offered, but there isno dispute about the general rule, and Doll testified thatshe always followed that rule until the April 29 Sundaybrunch with Francis.Doll insists that at one of the VDR staff meetingsGray informed the waitresses that if an employee comesthrough the (Sunday) buffet line, "You do not need togive a check 'every time." Marilyn Yates Sallee asked36 Sisman rates the Hotel's internal accounting system as poor in thecategory of catching errorswhether Gray was including musicians.37 According toDoll,Gray replied yes. Gray also added that the staffcould sometimes bring their family for the Sunday buffetand that no ticket would need to be made for them. Al-though subsequently called as one of the General Coun-sel'switnesses, Sallee was not asked about this topic.38I find that Doll's rather brief, even skimpy, testimonyon this topic is a garbled report about a larger subjectbetter explained by Gray. Under Gray's explanation, it isclear that Doll mixed separate policies and then distortedthem in her description. Gray testified that former F & BDirectorGeorge von Salm allowed employees of thekitchen and the two dining rooms to select from thebuffet after the close of Sunday brunch. No checks wereissued to anyone because the food would have been dis-carded, and the employees carried their plates back tothe cafeteria or their work stations and not to a table inthe VDR.A separate von Salm policy, apparently of more recentorigin than the first, involved a privilege von Salm ex-tended to Gray for her VDR employees. Gray testifiedthat von Salm told her she could allow her employees tobring their families in for dinner, brunch, or other mealwithout charge to them. Gray did tell her staff, includingDoll, that they could bring their families for a meal, eatas her guests, and that she would take care of thecheck.39 She further testified that although no checkwould be presented to the employee and his family, thatshe nevertheless would make out one, for accountingpurposes, . and did so on the three occasions when em-ployees ate without paying anything.40Around April 1, shortly after von Salm had departed,Sisman learned about, von Salm's policies. He put an,abrupt stop to them, as Gray credibly testified, on thebasis that it was unfair, to the employees of Hotel's otherdepartments.Waiter Michael Hicks, a busperson during that period,confirmed that Gray informed her VDR staff that theformer policy of a free buffet for employees had endedon Sisman's order. Hicks was a most reluctant witness ashe sat on the witness stand under the watchful gaze ofhis supervisor, VDR Manager Kathy Gray. I closely ob-served this situation.Hicks testified that he was con-cerned that he might not be promoted and that he didnot feel good about , testifying against Gray.41 It was ob-vious that Hicks was extremely uncomfortable having totestify asGray sat 'before him at the counsel table. Inthese circumstances, and over Respondent's objection, Igranted the General Counsel's motion to receive Hicks'87The transcript incorrectly renders her middle name as "Gates"when it should be "Yates" (G.C. Exh 37; R. Exh, 31) Doll simply re-ferredto heras Marilyn Yates, apparently a maiden name.38 It appearsthat Sallee quit at the end of the 1984racing season.39 Although Gray denied informing employees that no check would beprepared, she never specifically denied being asked about musiciansHowever, the context and thrust of her testimony on this topic impliedlyrejects the idea that the, subject of musicians was raised by Sallee oranyone,at the staffmeeting ,40 One of these was Gray's family in December 1983, and the othertwo were employees who came in with theirfamilies inMarch 1984 (RExhs 35-37)to Gray 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 30, 1984 pretrial affidavit on two subjects for thetruth of the matters stated therein as well as for clarifica-tion purposes.*ERR13*One of the subjects for which the affidavitwas received is the topic of the rule about eating fromthe buffet.Although that particular point is probablyclear enough in Hicks' testimony, his May 30, 1984 pre-trialversion describes the first notice by Gray to herstaff more succinctly (G.C. Exh 20 at 1):Irecall that Kathy Gray back during the racingseason used to have short employee meetings beforeopening, the dining room doors. These were notevery day, but just now and then. In one of thesemeetings Gray said that relatives or family membersof employees could have the Sunday brunch with-out the check. She said one family member couldeatwithout a check.She did not give any detailsabout how this could be accomplished. She saidtherewould be no charge. She also said that theemployees could eat free from the buffet. She didnot say anything about we had to have a check. Ihave eaten almost every Sunday brunch and havenever had a check. I eat from the brunch all thetime as does my little brother who is an employeeand we never get a check.I do not recall Gray saying anything about the mu-sicians in that meetingor any othermeeting.Based on the evidence, including the concise report byHicks in his pretrial affidavit, I find that the von Salmpolicy consisted of two parts. The first policy related toselecting from the buffet by employees after the VDRhad closed. The other policy pertained to Gray's beingable tohaveher staff employees come to dinner with amember, or members, of their families as the guests ofthe Hotel. I further find that in announcing this secondpolicy to her staff, the issue of musicians did not arise.Finally, I find that around April 1 Gray informed herstaff that Sisman had terminated both policies.From Doll's own testimony concerning her knowledgeof the "other meals" accounting procedure, it is clearthat Doll knew that if she gave Francis a check showingonly one buffet, that the $12.31 would be allocated to"other meals" based on the signature of Francis over hertitleof musician. Doll testified that in the past she gaveFrancis a check, even when other waitresses told Dollthey did not give checks to the musicians,42 but deviated42There is a mixed record on this point. Sometimes they did andsometimes they did not, even when the musicians sat at a table in theVDR Thereisno dispute that when the musicians,such as Francis, se-lected from the Sunday buffet and carned their plates into the adjoining,and vacant, Silk and Saddle room, that no waitresses served them and nochecks were issued to them Marilyn Yates Sallee testified that she some-times ticketed the musicians and sometimes did not because she was un-certain about the correct procedure About hied-April 1984 she asked acashierwho told her to give the musicians a check, and Sallee did sothereafter.It appears that the reason the waitresses did not like to issue checks tothemusicians was because of the recently modified Federal tax rulesUnder the new tax rules, waitresses may be deemed to have received acertain percentage of the restaurant's gross receipts in tips, yet the musi-cians,Doll testified, never left tipsfrom her practice on this occasion because Francis sup-posedly had asked Doll, on many occasions, why shegave her a check when the other waitresses did not.43There is credible evidence that before Sisman hadcomplete charge on April 1, Francis would not alwaysreceive a check from the waitresses, and that Doll hadgiven her checks in the past. Further credible evidenceshows that after May 1, the date of Doll's discharge,checks were issued to Francis far more frequently. Al-though these facts are interesting, they mainly supportSisman's position that the Hotel's internal accountingsystem needed tightening up.44That checks were issued more frequently to FrancisafterDoll's discharge probably shows more that Re-spondent was galvanized into further action, after learn-ing of new facts from Doll at her discharge interview.Moreover,we cannot overlook that in early AprilSisman abolished the free meal privileges for the staff ofhis entire food and beverage department. That the Hotelhas been moreefficient afterMay1 in issuingchecks toFrancis or others is more consistent with Sisman's desirefor efficiency and internal accounting security than withdemonstrating an unlawful motive, by showing disparity,in the discharge of Doll.(2)Doll dischargedAs earlier noted, Sisman testified that his wife, Carol,informed him of the Sunday brunch conversation be-tween Francis and Doll. He testified that his wife toldhim of Doll's comment that the check could be posted to"other meals" because "that is what all the other manag-ers do." Francis, Carol Sisman allegedly reported, in-quired whether the procedure was correct, and Doll as-sured her that it was. A few minutes later Doll returnedto the table, Sisman testified, and stated that she wouldjustmake out the ticket for one meal and that Franciscould sign for that.On May 1, with his wife's report and after locatingFrancis' check,Sisman,as previously mentioned, sum-moned Doll to his office. Present for this first of twomeetingsthat day were Sisman, Gray, Doll, and waitressRita Taylor, who accompanied Doll as aWeingarten45witness.46All four testified, and the findings I make onthismeeting are a composite of the testimony of all four.At this first interview Sisman handed the buffet checkto Doll and asked her to explain what she knew about it.Doll replied that it was Sandy Francis' check. Sismanasked if there were not more persons at the table. Dollreplied "Yes," that in addition to Francis was her sonand another person, and that Mrs. Sisman had joinedthem.47To Sisman's question of why she had not43 Francis was not asked to confirm or deny whether she did so in-quire of Doll44 I also have considered these facts in relation to Doll's testimonythat Gray told employees at a staff meeting that employees did not haveto ticketmusiciansThe evidence previously discussed is more persuasivethat Gray never said the musicians did not have to be ticketed.45 NLRB v. J. Weingarten,420 U S 251 (1974) e46Taylor testified that she is vice president, and a steward for theUnion.47 Sisman concedes Doll chided him for not previously introducing hiswife, for that brunch was Doll's first occasion to see Mrs Sisman TheContinued ARLINGTON HOTEL CO.37charged for three buffets, Doll answered that Francisand her son got their buffets free. Sisman asked, "Whoare you to make any decisions?" Doll responded that shehad made no decisions. Then Sisman asked why she didnot charge for them.Doll looked at Gray and asserted that Gray had toldthe staff several times that employees did- not have topay. Gray responded, "I just told you I would take careof it." This exchange between Doll and Gray occurredtwo or three times during the interview.Doll said she could get witnesses to support her asser-tion about what Gray had told the staff. Sisman said hewould be interested in talking with such witnesses be-cause if Gray had told her staff, as Doll represented,then the problem was with Gray and not with Doll.Nothing further was said about witnesses, and Doll didnot, in the meeting or before the second meeting, seek tofurnish any witnesses.At some point Doll asked whether Sisman had calledher in because she was the union president and theywere in contract negotiations. Sisman denied that wasthe reason. He added that he had worked with unions,and that some were good and some were bad.48Sisman asked Doll if she knew that what she had donewas wrong. Doll denied doing anything wrong. This ex-change was repeated a second time. The third timeSisman asked if Doll realized that she had made a mis-take, and on this occasion Doll admitted that she hadmade a mistake.49 Sisman then said that the meeting wasover and that Doll and Taylor could return to their sta-tions while he considered matters and talked with Gener-alManager Fischer.Gray, Doll, and Taylor returned to work, and Sismantelephoned Fischer and reported the situation to him.soSisman said he thought it was grounds for termination,but he asked Fischer what he thought should be done.According to Sisman, Fischer said he felt he, Fischer,should keep his distance from the matter because he wasinvolvedwith the Union in negotiations. However,Fischer added, he felt that the issue should be handledunder the rules in Respondent's handbook, and he direct-ed Sisman to discuss the matter with Personnel ManagerJo Ann Kulaski. As already summarized, Sisman tele-phoned Kulaski who reviewed the file with him firstover the telephone and then in person.chiding does not necessarily imply that an introduction occurred at thetable. It can also mean simply that it was the first time for Doll to see theperson Doll subsequently learned was Sisman's wife.48 At the hearing Sisman initially was less than candid when he testi-fied that Doll's question was his first inkling that she was associated withthe Union On being shown his pretrial affidavit admitting being told by acustomer 2 to 4 weeks before Doll's discharge of her involvement withthe Union, Sisman disingenuously sought to parry the thrust of the affida-vitwith various clarifications. Sisman's effort was unavailing and unper-suasiveHe testified with an unfavorable demeanor and I do not credithim on this issue Indeed, rather than it being a customer who alertedSisman to Doll's activities with the Union, I find it far more likely thateither Fischer or possibly Gray was the source of his information. Grayadmitted that she was aware that Doll was attending the contract negoti-ations because Doll occasionally requested time off to attend them48At the hearing Doll denied that she made any mistake, and assertedthat she made the admission only because Sisman was harassing her50 Fischer did not testifySisman testified that from his review of Doll's person-nel file, he determined that Doll was basically "a disrup-tive type of individual, a freelance type of individual,one who chose to take her own actions, make her owndeterminations as to how, you know, whether she wouldfollow supervision or she wouldn't follow supervision. Ifelt that that itself was very relative to the incident thathappened, the falsifying of the check, which was totallyan independent decision on her part."-Sismanwasnot examined concerning the specificgrounds he was relying on. I therefore find that he wasrelying on all of Doll's prior evaluations and warnings informing his-opinion of her'..About 30 minutes or so following the close of the firstinterview, Sisman called Doll back for the second andfinalmeeting. 51-The second meeting appears to have been brief.Present were Doll, Gray, and Sisman. Taylor was busyand unavailable to attend. Sisman informed Doll that hewould have to terminate her. Doll offered to pay for thedifference, but Sisman said no. She asked if she couldprepare another correct check for Francis to sign, butSisman said he could not do that.-Sisman then told Dollshewas not to contact Francis regarding the matter.Sismantold Doll that she had falsified hotel records andmisappropriated hotel funds. Doll threatened to go to theNational Labor Relations Board, and the meeting ended.(3) ConclusionsIt is clear that Doll knew when she gave the $12.31check to Francis for a single buffet that she would bepermitting Francis and her twogueststo eat a total ofthree meals free. Doll was well aware that Francis wasentitled to two-complimentarymeals,not three. Yet Dolltold Francis in their telephone conversation a month orso later that she intended for Francis to get the thirdmeal free.At the hearing Sisman testified that the reasons Dollwas terminated were, "Falsifying company records, mis-appropriating company funds, basically thievery." Ofcourse,Doll received no personal financial benefit bywriting the check as she did for Francis. Moreover, it isvery clear that this was notsomecollusive scheme be-tween Doll and Francis.What happened, I find, is that Doll simply took itupon herself to exercise a managerial prerogative. Icredit Doll concerning her subjective understanding thatin the past Gray had authorized the waitresses to ticket amusician in this fashion on infrequent occasions. Howev-er, the record also reflects that in April Gray announcedthat Sisman had terminated the "freebies." If Doll had aquestion on April 2 concerning the matter, she easilycould have asked Gray, who was present, or the cashier,for a clarification. s 251Doll estimated the time lapse at only 10 to 15 minutes, whereasSisman andGray place the interval at 45 to 60 minutes52Waitress Sallee so inquired in April and that clarified the matter forherOf course, the fact thatSallee neededa clarification reflects thatGray had not thoroughly informed her staff thatSismanhad canceledvon Salm's policies 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDHowever, the statutory question is not simply whetherDoll did wrong, but whether the Hotel was unlawfullymotivated in discharging her. Stated differently, has theGeneral Counsel demonstrated that this is a case ofmixedmotives, one motive being to discharge Doll be-cause of her error, the other being to get rid of a princi-pal union activist? And, if so, has the Hotel shown that itwould have terminated Doll in any event?The General Counsel and the Union argue that Sis-man's groundof cost accounting is pretextual. Theypoint to the fact that in the past employees freely atefrom the buffet with no checks issued. Of course, that isbeforeSisman canceledthe von Salm policies in April1984.Observing that Sisman admittedly did not have the ac-countingdepartment make a belated billing to Francis'personal account, even though Francis told him a fewdays later-53 that she expected the third meal to be de-ducted from her pay, the Union apparently contends thatnot only is the accounting ground a pretext, but so alsois the lossof $12.31. Sisman never testified why Franciswas not billed for the third meal. There is some weightto the Union's argument on this "point, but it is insuffi-cient.There is no evidence showing animus by Sisman, andalthough hispersonal animus,or lack thereof, is not con-trolling, it certainly is a significant factor. However, it istrue, as already noted, that Sisman's credibility was dam-aged when he initially denied knowing of Doll's unionactivitiesbefore her discharge meeting. The GeneralCounsel correctly observes, brief at 22, that the Board isnot compelled to accept an employer's stated reason fordischarging an employee. Indeed,in anappropriate,con-text, an administrative law judge may find that the truefacts are the opposite of what a witness asserts in his tes-timony. I am not persuaded that this is the appropriatecase.Was Sisman's decision to terminate Doll unduly harshin light of certain facts and therefore indicative that thedischarge was unlawfully motivated? There is some forceto this argument, but it is only slight. First, Sisman wasaware that there was some question concerning the re-cently canceled von Salm policies. He left it to Doll toproduce the witnesses' she mentioned, but she failed todo so. Perhaps Sisman should have interviewed the otherwaitresses out of an abundance of caution.-He did not doso,but relied instead on Gray's response that she hadmerely told her staff she would "take care of it."There is no evidence that the Hotel has ever dis-charged anyone for intentionally undercharging a cus-tomer.On the other hand, there is no evidence thatanyone has ever knowingly undercharged in the past.There is, evidence that the Hotel has given "secondchances" to employees in other situations. One of theseinvolved an employee only 16 years of age, and anotherpertains to an employee who had attendance problems.Neither situation seems closely relevant. Moreover, bothcases predate Sisman's arrival.I conclude that Sisman, as he testified, considered thefalsification of the check to be a very serious matter. Icredit his testimony that on that ground alone, he wouldhave discharged Doll. Accordingly, I shall dismiss thecomplaint in its entirety.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2.The ILGWU is a labor organization within themeaning of Section 2(5) of the Act.3.By suspending Violet Doll for 3 days on January26, 1984, and by discharging her on May 1, 1984, Re-spondent did not violate Section 8(a)(1) and (3) of theAct.On these findings of facts and conclusions of law, andon the entire record, I issue the following recommend-ed54ORDERThe complaint is dismissed.54 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall as provided in Sec 102 48 of the Rules be ado ted b thePy58When he telephoned Francis to tell her of Doll's termination beforeBoard and all objections to them shall be deemed waived for all pur-Francis heard about it from others.poses